Title: To George Washington from Major General Philip Schuyler, 15 December 1775
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany December 15th 1775.

Your Excellencys Favor of the 28th November I received on the 11th instant, the Inventory of the Military Stores taken from the Enemy, gave great Joy in this Place.
With mine of the 8th instant, Your Excellency will receive an Account of our Strength in Canada, It is daily decreasing, above an hundred have left It since General Montgomery’s Letter. I fear much that by the first of next Month, I shall not have a Man left at Tyonderoga, Crown Point or Fort George, of those now there, and I cannot learn that the Officers to whom I gave Warrants to raise new Companies to garrison those Places, meet with any Success.
The Treaty with the Indians is not yet concluded.
They have delivered us the War Belt & Hatchet which Colo: Johnson gave them at Montreal, when this Belt was delivered at Montreal, Johnson had caused an Ox to be roasted and a Cask of red Wine was prepared, and when he invited them to the Feast He said it was to Eat a Bostonian and to drink his Blood, the Sachems of the six Nations present refused to partake of the Feast, or to let the Warriors sing the War Song. But took the Belt to lay it before their Grand Council. We have now sufficient Proof that the Ministry attempted to engage the Savages, to fight against Us.
The Mohawks have received a severe and Public Reprimand from the other Nations, because they did not immediately send

for the few of that Tribe that were in Canada, Some of which were killed by our People.
I do Myself the Honor to inclose Your Excellency Copies & Extracts of my late Letters to Congress.
I have not heard a Word from Colo: Knox since I left him at Fort George. the Weather is so moderate at present, that I am in Hopes he has got most of the Stores to Fort George. I am Dr Sir with every sentiment of Esteem Your Excellency’s Most Obedient & most Humble Servant

Ph: Schuyler

